EXHIBIT 10.103

 

LOGO [g63222g99u12.jpg]   

Navistar, Inc.

4201 Winfield Road

Warrenville, IL 60555 USA

 

P: 630-753-5000

W: navistar.com

October 20, 2009

Mr. William A. Caton

427 Brantley Place

Wheaton, IL 60187

Dear Bill:

As approved by Navistar International Corporation’s Compensation Committee of
the Board of Directors on October 19, 2009, this letter confirms an additional
agreement item beyond what was agreed to in your July 2, 2008 letter from Steven
Covey and me and your Amendment of Executive Severance Agreement (ESA) effective
June 17, 2008.

Your Amendment of ESA provided you with “continued healthcare coverage for the
36 month period immediately after the date of Termination, with the same
coverage option as in effect immediately before the date of Termination…” If
after this 36 month period of continued coverage, you are not able to purchase
comparable healthcare coverage for you and your spouse, Navistar will provide
you with the opportunity to purchase Navistar’s coverage at the 100% cost of
coverage rate, in affect at the time, until which time you and/or your spouse,
Vicci, are eligible for Medicare benefits.

 

Sincerely, /S/    GREG W. ELLIOTT        

Greg W. Elliott

Senior VP, HR and Administration

 

E-18